Exhibit 21.1 Subsidiaries of the Registrant and Wholly Owned Subsidiaries of the Registrant's Subsidiaries Name Parent Company Jurisdiction of Incorporation Alphatec Spine, Inc. Alphatec Holdings, Inc. California Alphatec Spine GmbH Alphatec Spine, Inc. Germany Milverton Ltd. Alphatec Spine, Inc. Hong Kong Alphatec Holdings International C.V. Alphatec Holdings, Inc. The Netherlands Alphatec International LLC Alphatec Holdings International C.V. Delaware Cooperative Alphatec Holdings Europa U.A. Alphatec Holdings International C.V. The Netherlands Scient’x S.A.S. Cooperative Alphatec Holdings Europa U.A. France Surgiview S.A.S. Scient’x S.A.S. France Scient’x U.S.A., Inc. Scient’x S.A.S. Florida Scient’x Italia S.R.L. Scient’x S.A.S. Italy Scient’x (U.K.) Limited Scient’x S.A.S. United Kingdom
